Case 0:20-cv-60416-AMC Document 97-65 Entered on FLSD Docket 07/09/2021 Page 1 of 5




                    EXHIBIT 65
Case 0:20-cv-60416-AMC Document 97-65 Entered on FLSD Docket 07/09/2021 Page 2 of 5




 Document title:                  Advanced email threat protection – Microsoft 365

 Capture URL:                     https://web.archive.org/web/20190323232052/https://products.office.com/en-us/
                                  exchange/advance-threat-protection

 Captured site IP:                207.241.237.3

 Page loaded at (UTC):            Thu, 08 Jul 2021 17:21:25 GMT

 Capture timestamp (UTC):         Thu, 08 Jul 2021 17:23:20 GMT

 Capture tool:                    v7.9.1

 Collection server IP:            52.5.8.50

 Browser engine:                  Chrome/77.0.3865.120

 Operating system:                Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

 PDF length:                      4

 Capture ID:                      c9a928a8-aeb2-4926-bb48-77215361c541

 User:                            jmlaw-jcooper




                         PDF REFERENCE #:            7AnGAbzsKruSKXUFvqm3F8
            Case 0:20-cv-60416-AMC Document 97-65 Entered on FLSD Docket 07/09/2021 Page 3 of 5




Document title: Advanced email threat protection – Microsoft 365
Capture URL: https://web.archive.org/web/20190323232052/https://products.office.com/en-us/exchange/advance-threat-protection
Capture timestamp (UTC): Thu, 08 Jul 2021 17:23:20 GMT                                                                         Page 1 of 3
            Case 0:20-cv-60416-AMC Document 97-65 Entered on FLSD Docket 07/09/2021 Page 4 of 5




Document title: Advanced email threat protection – Microsoft 365
Capture URL: https://web.archive.org/web/20190323232052/https://products.office.com/en-us/exchange/advance-threat-protection
Capture timestamp (UTC): Thu, 08 Jul 2021 17:23:20 GMT                                                                         Page 2 of 3
            Case 0:20-cv-60416-AMC Document 97-65 Entered on FLSD Docket 07/09/2021 Page 5 of 5




Document title: Advanced email threat protection – Microsoft 365
Capture URL: https://web.archive.org/web/20190323232052/https://products.office.com/en-us/exchange/advance-threat-protection
Capture timestamp (UTC): Thu, 08 Jul 2021 17:23:20 GMT                                                                         Page 3 of 3
